Motion by defendant to stay execution of death sentence allowed 28 November 2000. Motion by defendant for stay of execution dismissed as moot 28 November 2000 (see order re 6 November motion for stay of execution).
Defendant petitioner’s co-counsel, David B. Smith, having asserted in an affidavit presented to this Court that he deliberately *278sabotaged his representation of defendant, Russell William Tucker, on post-conviction review, defendant’s petition for writ of certiorari is allowed for the limited purpose of vacating the 1 November 2000 orders of Superior Court Judge Larry Ford and this matter is remanded to Judge Ford for the appointment of two new attorneys to serve as co-counsel for defendant; for reconsideration of defendant’s motion for appropriate relief and first amended motion for appropriate relief; and for consideration of any subsequent amendments to the motion for appropriate relief or other motions that may be filed by new counsel. New counsel are allowed up to and including 120 days after appointment to file any subsequent amendments or motions with the trial court. The State of North Carolina is thereafter allowed up to and including sixty days in which to respond. The trial court shall hold a hearing and make such findings of fact and conclusions of law as are necessary to resolve all factual and legal issues raised by the motion for appropriate relief and all amendments and motions with respect thereto. By order of the Court in conference, this 28th day of November 2000.